DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/22.
Drawings
The drawings are objected to. The casters of claim 41 must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, “the adjacent modules”, the lower-level module” and “the upper-level module” lack antecedent basis.

Regarding claim 41, “casters” for engaging adjacent panels is confusing since the specification does not show these casters engaging adjacent panels not does it describe how.  The claim will be examined as best understood.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 recites different limitations than its independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-35 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2011/0173907 to Katsalidis.
Regarding claim 32, Katsalidis discloses a unitary structure made of occupiable spaces (figs. 5A-10), a binding member to span across and couple adjacent modules (fig. 51), the modules have mechanical connectors (fig. 67), the modules connected at peripheral edges by bolts is a rod passed through a lower level module to an upper level module (fig. 51: 207B) and a second rod 207D; [0281], [0285], [0305]-[0309]), the rods have internal threads (internal inside 233B attached as part of a rod) and external threads (see ends of 207B and 207D), the rods are threaded internal with external in a complimentary manner.
Regarding claim 33, the panels include roof and floor (abstract).
Regarding claims 34 and 35 the floor of an upper module is on the roof of a lower module 9fig. 51: see floor of upper on top of roof of lower and see fig. 33) and held together by the binding member (as recited in the rejection of claim 32).
Regarding claim 37, as best understood, the binding member is like a cable (rod) and anchors (218B at ends).
Regarding claim 38, a bolt and ferrule (330, 332 and 310c; as is 376 and 369).

Regarding claim 40 the panels have stepped edges (fig. 66: 314C) to receive flush edges (318A).
Regarding claim 41, as best understood, casters for engaging adjacent panels are disclosed (fig. 3B: 18 and 20).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633